Citation Nr: 1132967	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-36 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran has presented new and material evidence to reopen a claim for service connection for left ear hearing loss.

2.  Whether the Veteran has presented new and material evidence to reopen a claim for service connection for a low back disorder.

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1954 to September 1957, and from July 1962 to August 1966.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing conducted in June 2011 at the RO.  A transcript of the hearing is contained in the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claims of entitlement to service connection for left ear hearing loss and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By a July 1996 rating action the RO denied reopening the claim for service connection for a low back disorder, and denied service connection for left ear hearing loss.  The Veteran failed to perfect an appeal as to those two claims.  

2.  The evidence added to the record since the July 1996 RO decision denying service connection for a low back disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.

3.  The evidence added to the record since the July 1996 RO decision denying service connection for left ear hearing loss relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision which denied service connection for a low back disability and left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the last final decision denying service connection for a low back disorder, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received since the last final decision denying service connection for left ear hearing loss, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claims to reopen.  

II. General Laws and Regulations Governing
 Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

III. Request to Reopen Claims for Service Connection for a Low Back
Disorder and Left Ear Hearing Loss

The Veteran filed an original claim for service connection, to include residuals of back injury, in October 1992.  The RO denied that claim within an October 1992 rating action based on a lack of demonstrated residuals following an acute back injury.  The Veteran did not submit a notice of disagreement with that decision within the one-year period allowed for submission of such a notice.  He also did not within that one year period submit any additional evidence, and neither was any additional evidence received pertaining to that issue, within that one-year period, so as to be considered as having been filed in connection with that claim, to allow for continuation or non-finality of that claim.  38 C.F.R. § 3.156(b) (2010); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Relevant official service department records not previously of record have also not been received since that October 1992 decision so as to render that decision non-final.  38 C.F.R. § 3.156(c) (2010).  Accordingly, that October 1992 decision became final as to the claim for service connection for residuals of back injury.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302, 20.1103 (2010).  

The Veteran filed another claim for service connection for a back  disorder in March 1996, and he also then submitted a claim for service connection for left ear hearing loss.  Within a July 1996 rating action the RO denied reopening of the claim for service connection for a low back disorder, and also then denied service connection for left ear hearing loss.  The Veteran in August 1996 submitted a notice of disagreement with that decision as to the claims for service connection for a low back disorder and for left ear hearing loss.  Additionally, private medical treatment records were received in April 1996 including  private medical records of treatment addressing a low back disorder in 1995.  However, the RO in a statement of the case (SOC) dated in October 1996 found that new and material evidence had not been received to reopen the claim for service connection for a back disorder based on the obtained private medical records only showing a back disability following a motor vehicle accident in February 1995 with injury to the cervical and lumbar spine, without evidence of a current low back disability related to service.  The RO in that SOC also found no evidence linking any left ear hearing loss to service.  The Veteran did not thereafter perfect an appeal of that July 1996 rating action denying his low back disorder and left ear hearing loss claims within the allowed year interval following the rating action (encompassing the allowed 60-days following the October 1996 SOC).  38 C.F.R. § 19.32 (2010).  

The Veteran also did not within that one year period following the July 1996 decision submit any additional evidence, and neither was any additional evidence received pertaining to that issue, within that one-year period, to vitiated the finality of the decision resulting upon non-perfection of that appeal within one year, to allow for continuation or non-finality of that claim.  38 C.F.R. § 3.156(b) (2010); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Rather, as the RO noted, the obtained records were considered within the SOC in October 1996 and weighed against the claim for service connection for a low back disorder by showing treatment for back disability only following post-service injury.  The obtained records also did not further the left ear hearing loss claim.  Hence, these records received in the year following the July 1996 RO decision did not render that decision non-final as to the claims for service connection for a low back disorder and left ear hearing loss.  38 C.F.R. § 3.156(c) (2010).  Accordingly, that July 1996 RO decision became final as to the claims for service connection for a low back disorder and for service connection for left ear hearing loss.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302, 20.1103 (2010).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted.   Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers.  Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Regarding the Veteran's left hear hearing loss claim, the Veteran's service examination in August 1954 provided only a whispered and spoken voice test with a single indicated tested for whispered voice of 15/15 (not distinguishing the left and right ears), and a single indicated test for spoken voice of 15/15.  The Veteran's service examination in September 1957 and his service reenlistment examination in July 1962 both provided only whispered and spoken voice tests, with a reported 15/15 score for both whispered and spoken voice in both the left and right ears on both occasions.  The same results are recorded in a report of service separation examination dated in August 1966.  The Veteran's service records include reports of medical history dated only in August 1954 and July 1962, with neither of these reports indicating any current or past hearing problems.  Service treatment records contained within the claims file are also entirely negative for any complaints, findings, or treatment for hearing loss or tinnitus.  

Records contained within the claims file up to and during the pendency of the July 1996 RO decision denying service connection for left ear hearing loss failed to establish any left ear hearing loss related to service.  The Veteran also did not then or previously submit any record of any post-service audiology examination or treatment, and none was afforded or otherwise obtained and associated with the claims file.  

The Veteran has since submitted an April 2010 record of audiology evaluation and treatment, revealing of left ear deafness.  That treatment record also notes the Veteran's asserted history of left ear deafness since 1964 while in the military.  

The Veteran testified at his June 2011 hearing that he first complained of hearing loss while aboard the USS Lyman K. Swenson, when he alleges he was assigned duties for multiple years (until his first separation from service) sanding bulkheads and using an air compressor chisel to scrape off paint.  He further testified that while aboard that ship a three-inch gun would be fired with about ten rounds every time they went to general quarters, for practice firing, and that this caused a constant ringing in his left ear.  

At the hearing he also testified that after separating from his first period of service he studied electronics and then re-enlisted, whereupon he was stationed aboard the USS Saratoga aircraft carrier, and assigned to deck service and the ship's closed circuit television studio.  He asserted that he then noticed that he could not hear the telephone with his left ear, and so held the receiver to his right ear.  He also testified that he was tested for his hearing while aboard the USS Saratoga and was told that he was completely deaf in his left ear and was beginning to lose hearing in his right ear.  He alleged that he at first had a constant high-pitched sound in the left ear, but that this ceased, and then a high-pitched sound began in his right ear.  The Veteran's testimony is consistent in asserting that he had left ear hearing loss with onset of deafness in that ear service.  


The Veteran's statements and testimony to the effect that he had left ear deafness with onset in service do constitute new evidence supportive of the claim.  Evidence received subsequent to a final decision is presumed credible for the purposes of reopening the veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Veteran is competent to address his self-perceived deafness in the left ear and the history of such deafness, and is also competent to address what he was previously told by medical practitioners.  Jandreau; Layno.  Accordingly, based on submitted statements and testimony by the Veteran regarding in-service and post-service hearing loss in the left ear that were not previously made during the pendency of the last prior denial of the claim or prior thereto, the Board finds that new and material evidence has been presented that presents a reasonable possibility of sustaining the claim on the merits.  Accordingly, reopening of the claim for service connection for left ear hearing loss is warranted.  38 C.F.R. § 3.156.  

Regarding the Veteran's low back disorder claim, his service treatment records reveal that in June 1963 the Veteran was seen for complaints of pain in the left side of his back when stooping or bending over, present for the prior four days.  The Veteran was also then noted to have had a sore muscle in the right leg for the past four days since performing lifting work.  The treating medical practitioner assessed a sprain in the left lumbar muscles with pain on forward bending, and prescribed medication and heat.  

The Veteran's service treatment records do not reflect that he was seen for back difficulties following that single June 1963 visit until June 1965, when he reportedly slipped on stairs of a restaurant and hit his lower back on the stairs.  The examiner found a rigid area as well as pain in the left lower quadrant.  There was muscle spasm of the left paraspinals, though range of motion was good with the exception of forward flexion.  The examiner made no specific diagnosis but prescribed medication and moist heat.  

The Veteran was next seen in February 1966 for complaints of pain in the left abdomen and back for one month.  He then also reported slight left abdominal pain associated with nausea which occurred mostly at night.  He described the back pain as in the left upper lumbar musculature.  On examination, the back was not tender.  The examiner assessed back and abdominal pain of questionable etiology, and prescribed some medication and tests.  

Beyond these three visits in June 1963, June 1965, and February 1966, the Veteran's service treatment records do not reflect any additional complaint, treatment, finding, or assessment of any disease or disability of the back.  The Veteran's service examinations in August 1954, September 1957, and July 1962, and his reports of medical history in August 1954 and July 1962, are all entirely negative for any report or finding of back disability.  

In a March 1996 claim for service connection for disabilities including a back disorder, the Veteran asserted that a back disorder originated between 1962 and 1966, and further averred that while stationed aboard the USS Saratoga around 1965 he slipped off a ship ladder and fell backwards, landing on his lower middle back.  He added that he was treated in and out of sick bay for weeks, including with hot pads.

Private post-service medical records reflect that the Veteran suffered a motor vehicle accident in February 1995 when he was struck from behind and struck the vehicle in front of him while wearing his seatbelt, resulting in his being thrown forward and then backward, suffering low back and neck injury.  At a March 8, 1995, treatment the Veteran reported that he had no previous significant neck, back, or shoulder problems prior to the February 1995 accident.  The Veteran then reported that he had persistent pain in the neck and low back beginning a day or so after the February 1995 accident, worse with certain movements and activities.  He was noted to have received medical care including prescribed anti-inflammatory medication and moist heat following the February 1995 accident.  Cervical and lumbar strain were assessed at that treatment.  

At his June 2011 hearing, the Veteran testified, in effect, that he injured his back three times in service.  He then averred that the most severe incident occurred during his second period of service when he slipped and fell off a ladder aboard the USS Saratoga in 1964 or 1965, resulting in a lump or bruise on his lower back.  He testified that he was then treated in sick call, where he spent the night with cold packs on his back until the lump resolved.  He asserted that they offered to place him on light duty, but he explained that he ran the closed circuit television studio, so he did not have duty requiring heavy work.  He testified that he went to his regular duty the following day even though he was hurting, and they checked on him in the days thereafter.  

Also in testimony, the Veteran asserted that when he separated from the Navy in 1966 he was asked to tell about his medical problems, and he reported problems including his hearing loss, his back, his ankle, and a heart condition.  He asserted, in effect, that he was then kept for a week to assure that his heart condition was stable, and that he was then released from duty.  

In December 2009 the Veteran submitted a medical evaluation by C.P.C., a private internist, dated in November 2009, in furtherance of his claims.  (In July 2011 the Veteran re-submitted this document while providing an updated work address for this physician, informing of his current employment at a VA facility.)  The internist provided a history including of the Veteran's claimed low back disorder reflecting development of that disorder in service, and provided opinions reportedly based on a brief examination and review of certain specified service treatment records and unspecified post-service records.  The internist relevantly opined that the Veteran's "traumatic arthropathy [status post] injury" and "severe multilevel degenerative disk disease" including of the thoracolumbar spine had their origin in injuries sustained in service including from falling from a ladder.  

The new details of alleged back injury and treatment in service which the Veteran provided at his June 2011 hearing and the November 2009 medical evaluation and nexus opinion provided by C.P.C. constitute new evidence that presents a reasonable possibility of sustaining the claim for service connection for a low back disorder.   Accordingly, reopening of the low back disorder claim is also warranted.  38 C.F.R. § 3.156.  


ORDER

The claim for service connection for a low back disorder is reopened, and, to this limited extent the appeal is granted.

The claim for service connection for left ear hearing loss is reopened, and, to this limited extent the appeal is granted.



REMAND

At his June 2011 hearing the Veteran testified that following separation from service he next sought treatment at VA, but that he was turned away and did not receive treatment because he was told they did not have his papers and he was not service-connected.  He added that he then first received treatment for his back by a Dr. De Hoyos in Acuna, Mexico.  He asserted that he last received treatment by this physician in 2009.  The Veteran also submitted into the record a copy of a letter from this physician dated in March 2009, including a translation of this letter, with the translation stating, "I certify that I am providing medical treatment against Lumbago and against Althalgia (sic) on the left foot to [the Veteran] since 1972 to today."  Certainly records from this physician may serve to further his claims, and efforts should accordingly be made to obtain any additional records from this source.  

While the Veteran's service treatment records proximate to separation from service are negative for complaints or findings of back disability, and while service treatment and examination records within the claims file are without any findings of left ear hearing loss, there remains the possibility that the Veteran received in-service hospitalization for a heart condition prior to service separation, as he has alleged at his June 2011 hearing, but that these records were not sought for association with the claims file.  These hospitalization records, if they exist, may contain medical evidence reflecting back disability or hearing loss prior to service separation.  Accordingly, the duty to assist requires that VA attempt to obtain these reported service hospitalization records.  The Veteran's service personnel records may also be revealing of some in-service hospital care or hearing conservation measures not reflected in service treatment and examination records contained within the claims file.  Accordingly, the Board finds that remand is required in this case to seek any and all of these additional service records, in furtherance of the Veteran's claims on appeal.  

In a written submission in July 2011, the Veteran asserted that he suffered injuries including his ankle and back when falling down a ladder around February 28, 1955, as a result of which he was on medical leave for 45 days.  He further asserted that he also lost hearing in his left ear due to background arms fire.  He added that he had lied on a medical examination form in August 1962 for service re-enlistment, stating that his hearing, ankle, and foot were normal, in order to qualify for active service re-enlistment.  Service personnel records may reflect such injury, particularly documenting 45 days of medical leave.  They may also reflect hearing conservation measures based on hearing loss.  As already noted, the service personnel records should be obtained.  

VA examinations should  then be obtained, to address the Veteran's complaints of disability originating in service.  As delineated in 38 C.F.R. § 3.159(c)(4) (2010), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the whispered and spoken voice tests as reflected in service examinations are insufficient to rule out the possibility of a hearing loss dating from service, and the Veteran's testimony certainly supports the presence of left ear hearing loss disability from that time, even in the absence of corroborating medical evidence.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").  A VA examination should accordingly be afforded the Veteran, to address  questions of hearing loss and service etiology as raised by the Veteran's assertions.  

A VA back disorder examination is required to address the nexus opinion provided by C.P.C.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claims for service connection for a low back disorder and left ear hearing loss on the merits.  Any records and responses received including following the VCAA letter should be associated with the claims file, and any indicated development should be undertaken.  

2.  Obtain any records of service hospitalization, including in particular any from an inpatient stay immediately prior to the Veteran's service separation in August 1966, potentially for observation out of concern for a heart condition or potential heart condition.  Associate any records and responses received with the claims file.  

3.  Also obtain all service personnel records, including any records indicating limited duty assignments and any indicating intervals of medical leave or reasons for medical leave.  Associate any records and responses received with the claims file.  

4.  Thereafter, afford the Veteran a VA examination by an orthopedic spine surgeon or similar physician with expertise in disabilities of the spine, to address the nature and etiology of his claimed low back disorder to include any degenerative joint disease or degenerative disk disease.  The claims folders must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.

a.  The examiner must review the claims file including the service treatment and examination records (inclusive of records of treatment for low back conditions); post-service records inclusive of the March 2009 letter by Dr. De Hoyos addressing treatment of the Veteran including for his back since 1972 and any obtained treatment records from that physician; the November 2009 medical opinion report by internist C.P.C. addressing etiology of the Veteran's low back disorder as related to service; private treatment records including in particular those from 1995 indicating a history of no back disability prior to a motor vehicle accident in February 1995; and the Veteran's assertions including in June 2011 testimony concerning his low back disability and its asserted persistence since injury in service.  

b.  The examiner should address the Veteran's contentions and their credibility or lack of credibility (if so indicated).  In so doing, the examiner should address clinical evidence and other evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

c.  The examiner should also address any other relevant evidence within the claims file.

d.  For each low back disorder identified upon examination, the examiner should then provide a separate opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the back disorder developed or was aggravated (permanently increased in severity) in service or is otherwise causally related to service, OR, alternatively, whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  

e.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions.  

f.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

h.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folders, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

5.  Also after completion of Remand instructions one through three, afford the Veteran a VA examination by a medical expert in diseases of hearing loss, to address the nature and etiology of his claimed left ear hearing loss.  The claims folders must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.

a.  The examiner must review the claims file including the service treatment and examination records; post-service records inclusive of the April 2010 VA treatment records presenting findings of left ear deafness; the November 2009 medical opinion report by internist C.P.C. addressing etiology of some of the Veteran's disorders related to service (and specifically concluding that an etiology of hearing loss related to service cannot be drawn from the evidence he reviewed); and the Veteran's assertions including in June 2011 testimony about his left ear hearing loss and its asserted origin in service.  

b.  The examiner should address the Veteran's contentions and their credibility or lack of credibility (if so indicated).  In so doing, the examiner should address clinical evidence and other evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

c.  The examiner should also address any other relevant evidence within the claims file.

d.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's left ear hearing loss developed or was aggravated (permanently increased in severity) in service or is otherwise causally related to service, OR, alternatively, whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  

e.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions.  

f.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

h.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folders, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

6.  Thereafter, readjudicate the remanded claims de novo.  If any benefits sought by the remanded claims are not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


